          Case 2:19-cv-00615-RAJ-SKV Document 231 Filed 09/21/21 Page 1 of 2




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    CHRIS HUNICHEN, individually and on
      behalf of all others similarly situated,
 8
                           Plaintiff,                    C19-0615-RAJ-SKV
 9
             v.
10
      ATONOMI LLC, et al.,
11                                                       ORDER RE: MOTION TO EXTEND
                           Defendants.                   DISCOVERY MOTION DEADLINE AS
12                                                       TO DEPOSITIONS

13    ATONOMI LLC,

14                         Counterclaimant/Third-
                           Party Plaintiff,
15           v.

16    CHRIS HUNICHEN,

17                         Counter-Defendant,

18           &

19
      DAVID PATRICK PETERS, et al.
20
                           Third-Party Defendants.
21

22          Plaintiff filed a Motion to Extend Discovery Motion Deadline as to Depositions. Dkt. 225.

23   Defendants Atonomi LLC, CENTRI Technology, Inc., M37 Ventures Inc., Rob Strickland, Wayne
     ORDER RE: MOTION TO EXTEND
     DISCOVERY MOTION DEADLINE AS TO
     DEPOSITIONS
     PAGE - 1
           Case 2:19-cv-00615-RAJ-SKV Document 231 Filed 09/21/21 Page 2 of 2




 1   Wisehart, Don DeLoach, Mike Mackey, James Salter, and Vaughan Emery (collectively “Non-

 2   Settling Defendants”) oppose the motion. Dkt. 227. The Court, having considered the motion,

 3   opposition, and the remainder of the record, finds and ORDERS as follows:

 4          (1)     Plaintiff seeks an order extending the September 9, 2021 deadline to file

 5   discovery motions related to depositions to the November 24, 2021 discovery deadline. In

 6   asserting good cause for the extension, Plaintiff points, in part, to the parties’ ongoing attempt to

 7   schedule depositions during the month of October and the possibility court intervention may be

 8   required to resolve discovery issues related to those depositions. Non-Settling Defendants deny

 9   good cause for the extension, asserting Plaintiff’s lack of diligence and failure to meet and confer

10   prior to filing the motion.

11          Plaintiff’s motion, Dkt. 225, is GRANTED in part and DENIED in part. The Court finds

12   a more limited extension than that requested warranted and appropriate, and herein extends the

13   deadline to file discovery motions as to depositions to November 1, 2021. The Court anticipates

14   that the parties will cooperate to ensure the completion of depositions prior to that date in order

15   to avoid the need for any additional court intervention for deposition-related disputes.

16          (2)     The Clerk is directed to send copies of this Order to the parties and to the

17   Honorable Richard A. Jones.

18          DATED this 21st day of September, 2021.


                                                           A
19

20                                                         S. KATE VAUGHAN
                                                           United States Magistrate Judge
21

22

23
     ORDER RE: MOTION TO EXTEND
     DISCOVERY MOTION DEADLINE AS TO
     DEPOSITIONS
     PAGE - 2
